DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 8 are directed to distinct inventions non-elected without traverse.  Accordingly, claims 7 and 8 have been cancelled.
 Allowable Subject Matter
Claims 1, 2, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose teach or fairly suggest the claims submitted 1/4/21.  The prior art that comes closest to teaching the features of the claim is the Sickles reference. However, Sickles fails to teach a liquid side electrode for coming into contact with the pressurized fluid which is remedied by Buhlmann. Further Sickles fails to teach having an electrode conductor made of a conductive material and coated with an insulation material which is remedied by Ikematsu. Additionally, Sickles fails to teach a liquid pressure attenuating portion provided in a liquid feeding member having the liquid feeding hole, comprising a strainer disposed at an outlet side of the liquid feeding hole, an orifice portion disposed at an outlet side of the strainer  and a reflector portion disposed at an outlet side of the orifice portion, in combination with the remaining limitations as a whole. Walberg teaches a liquid a reflector portion with an orifice however the features are not within a liquid feeding member.  Kelly and Sinyagin (cited on 892) teach filters but lack reflector portions and as such this would not suffice for a realistic case of obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heldt (2003/0001031), Amari (7,748,651), Sinyagin (7,105,058), Kelly (6,474,573), Sickles (5,044,564) are all related electrostatic sprayers with comparable structural similarities if not noted above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/Primary Examiner, Art Unit 3752